690 A.2d 526 (1997)
344 Md. 720
Henry F. HARTLOVE, Personal Representative of the Estate of Claude Faye Bass,
v.
The MARYLAND SCHOOL FOR THE BLIND.
No. 2, Sept. Term, 1997.
Court of Appeals of Maryland.
March 12, 1997.
Oren D. Saltzman, Saltzman and Jablon, Ellicott City; Robert C. Prem, Prem and Dumler, Baltimore, for Petitioner.
Michael J. Kelly, James E. Myers, Douglas G. Worrall, Smith, Somerville and Case, Baltimore, for Respondent.
Submitted to BELL, C.J., and ELDRIDGE, RODOWSKY, CHASANOW, KARWACKI and RAKER, JJ.
Prior report: 681 A.2d 584.

ORDER
PER CURIAM.
The Court having considered and granted the petition for a writ of certiorari in the above-captioned case, it is this 12th day of March, 1997,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals for reconsideration in light of Kann v. Kann, 344 Md. 689, 690 A.2d 509 (1997). Costs in this Court and in the Court of Special Appeals to be paid by the respondent.